Filed with the Securities and Exchange Commission on August 20, 2012 1993 Act File No. 033-32476 1940 Act File No. 811-05970 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 47 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 48 Cash Account Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: (617)295-1000 John Millette, SecretaryWith a copy to: Cash Account TrustCathy G. O’Kelly One Beacon StreetDavid A. Sturms Boston, MA02108Vedder Price P.C. (Name and Address of Agent for Service) 222 North LaSalle Street Chicago, Illinois 60601 It is proposed that this filing will become effective (check appropriate box): [ X ] Immediately upon filing pursuant to paragraph (b) [] On pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] On pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Funds, each a series of the Registrant: · Government & Agency Securities Portfolio – Capital Assets Funds Shares · Government & Agency Securities Portfolio – Davidson Cash Equivalent Shares · Government & Agency Securities Portfolio – Davidson Cash Equivalent Plus Shares · Government & Agency Securities Portfolio – DWS Government & Agency Money Fund · Government & Agency Securities Portfolio – DWS Government Cash Institutional Shares · Government & Agency Securities Portfolio – Government Cash Managed Shares · Government & Agency Securities Portfolio – Service Shares · Money Market Portfolio – Capital Assets Funds Shares · Money Market Portfolio – Davidson Cash Equivalent Shares · Money Market Portfolio - Davidson Cash Equivalent Plus Shares · Money Market Portfolio – Service Shares · Money Market Portfolio – Capital Assets Funds Preferred Shares · Money Market Portfolio – Premium Reserve Money Market Shares · Tax-Exempt Portfolio – Capital Assets Funds Shares · Tax-Exempt Portfolio – Davidson Cash Equivalent Shares · Tax-Exempt Portfolio – Service Shares · Tax-Exempt Portfolio – DWS Tax-Exempt Cash Institutional Shares · Tax-Exempt Portfolio – DWS Tax-Exempt Money Fund · Tax-Exempt Portfolio – DWS Tax-Free Money Fund Class S · Tax-Exempt Portfolio – Tax-Exempt Cash Managed Shares · Tax-Exempt Portfolio – Tax-Free Investment Class SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 15th day of August 2012. CASH ACCOUNT TRUST By:/s/W. Douglas Beck W. Douglas Beck* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/W. Douglas Beck W. Douglas Beck* President August 15, 2012 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer August 15, 2012 /s/John W. Ballantine John W. Ballantine* Trustee August 15, 2012 /s/ Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee August 15, 2012 /s/ Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee August 15, 2012 /s/ Keith R. Fox Keith R. Fox* Trustee August 15, 2012 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Trustee August 15, 2012 /s/ Kenneth C. Froewiss Kenneth C. Froewiss* Trustee August 15, 2012 /s/ Richard J. Herring Richard J. Herring* Trustee August 15, 2012 /s/William McClayton William McClayton* Trustee August 15, 2012 /s/ Rebecca W. Rimel Rebecca W. Rimel* Trustee August 15, 2012 /s/ William N. Searcy, Jr. William N. Searcy, Jr.* Trustee August 15, 2012 /s/ Jean Gleason Stromberg Jean Gleason Stromberg* Trustee August 15, 2012 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee August 15, 2012 *By:/s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 44 to the Registration Statement, as filed on July 26, 2011; and as filed on July 31, 2008 in Post-Effective Amendment No. 40 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
